Citation Nr: 1035393	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right elbow disorder.

4.  Entitlement to service connection for a right knee disorder, 
on a direct basis and as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 
1998. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on appeal.  
The Veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.

The Veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge in August 2010.  A hearing transcript has been 
associated with the claims file.  

As will be discussed in further detail in the following decision, 
the Board finds that new and material evidence sufficient to 
reopen the previously denied claim for service connection for a 
low back disability has been received.  Accordingly, the Board is 
granting this aspect of the Veteran's appeal.  The issues of 
entitlement to service connection for a low back disorder, a 
right elbow disorder, and a right knee disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue adjudicated herein has been obtained.

2.  In an unappealed January 2002 rating action, the RO denied 
service connection for a low back disability.  

3.  The additional evidence received since the January 2002 
decision is new and material and raises a reasonable possibility 
of substantiating the claim for service connection for a low back 
disorder.  


CONCLUSIONS OF LAW

1.  The January 2002 rating decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  New and material evidence has been received since the January 
2002 rating decision sufficient to reopen the claim of service 
connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of whether 
new and material evidence has been received sufficient to reopen 
the previously denied claim for service connection for a low back 
disorder, no further discussion of these VCAA requirements is 
required with respect to this issue.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

New and Material Evidence

In January 2002, the RO initially denied the Veteran's claim for 
service connection for a low back disorder.  The Veteran did not 
appeal that denial, and the decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  Subsequently, the 
Veteran requested to reopen his claim.  In a June 2007 rating 
decision, the RO denied the request to reopen the previously 
denied claim for service connection for a low back disorder.  
Thereafter, the Veteran filed a timely appeal.  Thus, the laws 
and regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

Although the RO has denied reopening the previously denied claim 
for service connection, the Board is required to address this 
particular issue (e.g., the new and material claim) in the first 
instance.  The Board has the jurisdiction to address a new and 
material issue and to reach the underlying de novo claim.  In 
this regard, the Board notes that, regardless of the RO's 
determination on the matter of reopening the Veteran's claim for 
service connection, that decision is not binding on the Board, 
and the Board must decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  Accordingly, 
before reaching the merits, the Board must first rule on the 
matter of reopening of the Veteran's claim.  

A claimant may seek to reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusions 
based on the evidence on file at the time VA issues written 
notification of the decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

Because the January 2002 RO decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and readjudicated.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether new and material evidence has been 
submitted, "the Board must presume that the newly submitted 
evidence is credible."  Justus v. Principi at 510.  However, the 
Board is not required "to consider the patently incredible to be 
credible."  Duran v. Brown, 7 Vet. App. 216 (1994); see also King 
v. Brown, 5 Vet. App. 19, 21 (1993) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)) (noting that Board must not 
assume credibility of evidence "when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion").

At the time of the January 2002 rating decision, the evidence of 
record included the Veteran's service treatment records as well 
as records of VA medical care that the Veteran received between 
2005 and 2007.

Service treatment records show multiple occasions of treatment 
for low back pain and muscle spasms in the low back and hip.  
Treatment records from the 1998 injury were not found in the 
claims file; however, in an October 1998 report of medical 
assessment, the Veteran described the 1998 fall with subsequent 
injury to multiple joints, including her back.  According to 
post-service medical records, the Veteran received continued VA 
treatment for complaints of low back pain.  

However, at the time of the January 2002 rating action, the 
claims folder contained no competent evidence of an association 
between a diagnosed chronic low back disability and the Veteran's 
active duty.  Accordingly, and based on this evidentiary posture, 
the RO, in January 2002, denied service connection for a low back 
disability.  The Veteran did not initiate an appeal of that 
denial, which, therefore, became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

Since the January 2002 denial of service connection for a low 
back disorder, pertinent evidence of record includes a July 2007 
lay statement, a March 2008 private examiner's medical report and 
opinion, a May 2008 VA spine examination, VA treatment records 
from 2007 to 2009, and the Veteran's testimony at the August 2010 
Board hearing.

Specifically, a statement submitted by the Veteran's former 
colleague indicated that he was with her at the time of her 
injury in 1998.  He stated that, although he did not witness her 
fall, he saw her moments afterward and observed her to be walking 
with a limp and to complain of pain in her back. 

Notably, in March 2008, private examiner, Dr. J. W. E., provided 
a positive medical nexus relating the Veteran's current low back 
disorder to her 1998 in-service injury.

A May 2008 VA examiner diagnosed lumbar disc disease, but opined 
that the Veteran's current disorder was not related to service 
due to a lack of documented chronicity of symptomatology in the 
claims file.  

VA medical records show continued low back treatment.  In 
addition, the Veteran contends that her current low back 
disorder, in essence, is related to a 1998 fall in service in 
which she fell several feet and landed on her back.  

Upon review, the Board finds that new and material evidence has 
been received sufficient to reopen the Veteran's claim for 
service connection for a low back disability.  As previously 
discussed herein, the RO initially denied this issue in January 
2002 on the basis that the file contained no competent evidence 
of an association between a diagnosed chronic low back disability 
and the Veteran's active duty.  

Evidence received since that prior final decision includes, in 
pertinent part, a March 2008 correspondence in which a private 
examiner, Dr. J. W. E., provided a positive medical nexus between 
the Veteran's current low back disorder and her 1998 in-service 
injury.  In this regard, the private examiner's opinion is 
"new" because it has not previously been submitted and is 
"material" because it represents a favorable nexus opinion that 
raises a reasonable probability of substantiating the claim for 
service connection for a low back disability.  See 38 C.F.R. § 
3.156.  Accordingly, the Board finds that new and material 
evidence has been submitted.  Therefore, the claim is reopened.  


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a low back disorder having been received, 
the appeal is granted to this extent.  


REMAND


Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the remaining 
issues on appeal.

The Veteran contends, in essence, that her current low back, 
right elbow, and right knee disorders are related to service, 
particularly to the in-service 1998 fall while on temporary duty 
in Puerto Rico.  She maintains that service connection for these 
disorders should be granted based on a March 2008 positive nexus 
opinion provided by Dr. J. W. E.

Upon review of the medical opinions of record, the Board finds 
both the 2008 private and VA examination reports lacking in 
probative value.  Specifically, the private examiner's report is 
somewhat unclear with regard to specific diagnoses of the right 
knee and right elbow.  In particular, the examiner did not 
reconcile his findings with the multiple VA treatment records 
(including MRI and X-ray reports) which reflected normal right 
elbow and right knee findings. Further, although the private 
examiner appeared to relate the Veteran's current low back, right 
elbow, and right knee disorders to service, he provided no 
rationale for his medical opinion.  Indeed, he merely stated that 
the Veteran's low back and right knee disorders were related, at 
least in part, to a 1998 injury in service.  With regard to the 
right elbow, the examiner's opinion is unclear as to whether the 
elbow is related to the 1998 injury or some other injury in 
service.  Thus, the Board finds that this 2008 private medical 
opinion is not probative.

Likewise, the Board finds the 2008 VA examiner's opinion, 
regarding the Veteran's low back disorder, inadequate.  In this 
regard, the examiner found no relationship between the Veteran's 
current disorder and service because there was no documentation 
of chronicity in the claims file.  The Board emphasizes that lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  The Veteran is deemed competent to 
provide lay statements regarding chronicity.  Thus, the VA 
examiner's exclusive reliance on documentation as evidence of 
chronicity was erroneous, and the Board finds this 2008 VA 
examiner's medical opinion also not probative.

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Based on a review of the evidence of record, the Board finds that 
VA examination is necessary in order to determine the Veteran's 
complete disability picture and to determine whether the 
Veteran's current disorders are related to service, to include 
the 1998 fall.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA medical opinion must 
be provided.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions]. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release 
of information forms where necessary, procure 
copies of any low back, right elbow, and 
right knee treatment that the Veteran has 
received since January 2010.  All such 
available documents should be associated with 
the claims folder.  If any such records 
cannot be located, that fact should be 
annotated in the claims file.

2.  In any event, regardless of any response 
that may be received from the Veteran pursuant 
to paragraph 1 of this Remand, procure copies 
of any low back, right elbow, and right knee 
treatment that he may have received at the 
Oklahoma City VA Medical Center since January 
2010.  All such available documents should be 
associated with the claims folder.  If any such 
records cannot be located, that fact should be 
annotated in the claims file.  

3.  Thereafter, the Veteran should be scheduled 
for a VA examination to determine the nature 
and etiology of any low back disorder, right 
elbow disorder, and right knee disorder 
disorder that she may have.  The Veteran's 
claims folder must be provided to the VA 
examiner to review in conjunction with the 
Veteran's examination.  The examination report 
should state that the claims folder has been 
reviewed.  

For any low back disorder, right elbow 
disorder, and right knee disorder diagnosed on 
examination, the examiner should opine as to 
whether it is more likely, less likely, or as 
likely as not that these diagnosed disabilities 
are the direct result of a disease or injury in 
service.  In particular, the examiner should 
take into account the service records showing 
treatment for low back pain and right knee pain 
in service, as well as the Veteran's 
contentions regarding in-service injury to his 
low back, right elbow, and right knee, to 
include the 1998 fall.  Also, with regard to 
any right knee disability diagnosed on 
examination, the examiner should opine as to 
whether it is more likely, less likely, or as 
likely as not that this disorder was caused or 
aggravated by any diagnosed low back 
disability.  

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning that 
there is less than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically sound 
to find in favor of that conclusion as it is to 
find against it.

The examiner should provide a thorough and 
complete rationale for all opinions provided in 
the examination report.  

4.  Following completion of the foregoing, 
review the claims folder and ensure that all 
of the foregoing development has been 
conducted and completed in full.  In 
particular, determine whether the examiner has 
responded to all questions posed.  If not, the 
report must be returned for corrective action.  
38 C.F.R. § 4.2 (2009).

5.  After the requested development has been 
completed, readjudicate the claims for service 
connection for a low back disability, a right 
elbow disability, and a right knee disability, 
based on all the evidence of record, including 
any additional information obtained as a 
result of this remand, and all governing legal 
authority.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto. 

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of her claims.  
38 C.F.R. § 3.655 (2009).  She has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


